Name: The Schengen acquis - Decision of the Executive Committee of 26 April 1994 on the issue of uniform visas at borders (SCH/Com-ex (94) 2)
 Type: Decision
 Subject Matter: land transport;  international affairs;  international law
 Date Published: 2000-09-22

 Avis juridique important|41994D0002The Schengen acquis - Decision of the Executive Committee of 26 April 1994 on the issue of uniform visas at borders (SCH/Com-ex (94) 2) Official Journal L 239 , 22/09/2000 P. 0163 - 0164DECISION OF THE EXECUTIVE COMMITTEEof 26 April 1994on the issue of uniform visas at borders(SCH/Com-ex (94)2)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 17(3)(c) and (d) of the abovementioned Convention,HAS DECIDED AS FOLLOWS:Uniform visas shall be issued at borders in accordance with the common principles laid down in the document annexed hereto.Bonn, 26 April 1994.The ChairmanBernd SchmidbauerANNEX ON THE ISSUE OF UNIFORM VISAS AT BORDERS1. Article 12(1) of the Implementing Convention provides for uniform visas to be issued by the diplomatic and consular missions of the Contracting Parties and, where appropriate, by the authorities designated under Article 17. Article 17(3)(c) provides in particular for the Executive Committee to take decisions relating to the issue of visas at borders.Furthermore, the Common Manual (part II, point 5) stipulates that if "due to lack of time and for pressing reasons an alien has been unable to apply for a visa, in exceptional circumstances the authorities responsible may issue him with a short-stay visa at the border". The issue of visas in such cases is subject to a series of conditions in the Common Manual:- the alien must hold a valid document authorising him to cross the border,- he must fulfil the conditions laid down in Article 5(1)(a), (c), (d) and (e) of the Convention,- he must submit supporting documents substantiating "unforeseeable and imperative" reasons for entry,- return to his country of origin or transit to a third State is assured.2. It clearly ensues from the above that visas are usually issued by the diplomatic posts and consular missions and that the issue of visas at borders therefore constitutes an exception for specific and duly justified cases.3. Visas issued at borders may, on a case-by-case basis, depending on national rules and provided the abovementioned conditions are respected, be:- a uniform visa without restrictions on territorial validity,- a visa with limited territorial validity within the meaning of Article 10(3) of the Implementing Convention.In both of the above cases, the visa issued must not be valid for more than one entry. The validity of short-stay visas must not exceed 15 days.4. An alien in a category of persons on whom the central authorities are obliged to consult one or more of the other Contracting Parties shall not, in principle, be issued with a visa at the border, particularly given the required minimum seven-day reply period.Nevertheless, a visa may be issued at the border for these categories of persons in exceptional cases. In such cases a visa may only be issued with territorial validity restricted to the State of issue. This visa may only be issued in the cases provided for under Article 5(2) of the Implementing Convention, namely on humanitarian grounds, in the national interest or on account of international obligations. The central authorities of the other Contracting Parties must be notified immediately of the issue thereof.5. The border control authorities shall issue visas in accordance with national provisions. In practice, the visa may take the form of a Schengen visa sticker or a special stamp which is affixed.6. Statistics must be kept on visas issued at borders. The Contracting Parties shall exchange these statistics once a month via the Schengen General Secretariat.